Case 3:18-cr-00223-RDM Document 294 Filed 07/16/20 Page 1 of 27

THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

 

UNITED STATES OF AMERICA,
 -3:48-CR-223
v. : (JUDGE MARIANI)
SHAWN CHRISTY,
Defendant.
MEMORANDUM OPINION
I. INTRODUCTION

Defendant Shawn Christy’s Motion for a Judgment of Acquittal/Motion for New Trial
(Doc. 213) is pending before the Court. Defendant filed the motion following a seven-day
trial which resulted in a guilty verdict on all twelve counts contained in the Second
Superseding Indictment (Doc. 47). (Doc. 211.) Specifically, on November 27, 2019, the
jury convicted Defendant of one count of threatening the President of the United States (18
U.S.C. § 871), three counts of transmitting threatening communication (18 U.S.C. § 875(c)),
two counts of interstate transportation of stolen vehicles (18 U.S.C. § 2312), two counts of
interstate transportation of stolen firearms (18 U.S.C. § 922(i)), two counts of interstate
transportation of a firearm while under an Information for a felony offense (18 U.S.C. §
922(n)), one count of being a fugitive in possession of a firearm (18 U.S.C. § 922(g)(2)), and
one count of being a felon in possession of a firearm (18 U.S.C. § 922(g)(1)). (Id.)

The pro se motion, dated December 5, 2019, and docketed in this Court on

December 12, 2019, identifies three grounds for the Court to enter an acquittal and ten
Case 3:18-cr-00223-RDM Document 294 Filed 07/16/20 Page 2 of 27

grounds for granting a new trial. (Doc. 213 at 1-2.) The motion does not provide support
for the conclusory assertions, and Defendant did not file a supporting brief within the time
allowed for doing so. By Order of January 17, 2020, the Court directed Defendant to file a
brief within twenty-one days of the date of the Order, directed the Government to file a
responsive brief no later than twenty-one days thereafter, and allowed Defendant an
additional fourteen days to file a reply brief. (Doc. 216.)

On February 10, 2020, Defendant filed a document consisting of four sentences
which he titled “Defendant’s Brief in Support of Motion for Judgment of Acquittal.” (Doc. 229
at 2.) Defendant again failed to provide support for the conclusory assertions contained in
his filing. (ld.)

On the same day, Defendant also filed a “Motion for Production of Transcripts at
Government's Expense” (Doc. 229), requesting a transcript of his criminal trial. Defendant's
motion asserted that the transcript was necessary as he was “preparing a sentencing
memorandum as well as arguments that he would like to present to the Court in a renewed
motion for judgment of acquittal.” (/d.) The Court granted this motion (Doc. 248) and, on
April 20, 2020, the official trial transcript was filed of record (Docs. 267-273).

Prior to the official trial transcript being completed and filed, pursuant to this Court's
Order directing the Government to file a response within 21 days of the filing of a brief in
support of Defendant’s Motion for a Judgment of Acquittal/Motion for a New Trial (see Doc.

216), the Government filed a response to Defendant's motion on March 5, 2020 (Doc. 252).
Case 3:18-cr-00223-RDM Document 294 Filed 07/16/20 Page 3 of 27

On June 5, 2020, Defendant's standby counsel informed the Court that he had hand-
delivered a copy of the entire trial transcript to Defendant (Doc. 282). On the same day, in
order to afford Defendant “every benefit, and in light of Defendant's request for the trial
transcript, in part to support arguments in support of his motion for judgment of
acquittal/new trial,” the Court allowed Defendant until June 19, 2020, to file a supplemental
brief in support of his Motion for a Judgment of Acquittal/Motion for a New Trial and allowed
the Government fourteen days to file a supplemental response. (Doc. 283.) On June 15,
2020, Defendant informed the Court that he declined to file a supplemental brief, stating that
he had read the trial transcript in full and had “no more new information to add.” (Doc. 286
at 1.)

Il. ANALYSIS
A. Motion for a Judgment of Acquittal

Defendant moves for judgment of acquittal on the following grounds: 1) the matter of
finding guilt for stolen items such as guns and vehicles has not been decided in state court;
2) Defendant was blocked from attendance at state court hearings; and 3) Defendant was
denied access to important legal information by the FBI, United States Marshals Service,
and Lackawanna County Prison. (Doc. 213 at 1.) Defendant also states that he renews his
previous motion for acquittal. (/d.) In “Defendant's Brief in Support of Motion for Judgment
of Acquittal,” he alleges that “[t]he Government has destroyed/planted evidence, with every

item of audio/video evidence altered or missing. No FD-302s from the vehicle owners or
Case 3:18-cr-00223-RDM Document 294 Filed 07/16/20 Page 4 of 27

from DA John Morganelli, have been filed. DA Morganelli stated to Newsweek that he was
not a victim.” (Doc. 244 at 2.)
Federal Rule of Criminal Procedure 29 provides the following in pertinent part:

(a) Before Submission to the Jury. After the government closes its evidence
or after the close of all the evidence, the court on the defendant's motion must
enter a judgment of acquittal of any offense for which the evidence is
insufficient to sustain a conviction. The court may on its own consider whether
the evidence is insufficient to sustain a conviction. If the court denies a motion
for a judgment of acquittal at the close of the government's evidence, the
defendant may offer evidence without having reserved the right to do so.

(c) After Jury Verdict or Discharge.

(1) Time for a Motion. A defendant may move for a judgment of acquittal, or
renew such a motion, within 14 days after a guilty verdict or after the court
discharges the jury, whichever is later.

(2) Ruling on the Motion. If the jury has returned a guilty verdict, the court
may set aside the verdict and enter an acquittal. If the jury has failed to return
a verdict, the court may enter a judgment of acquittal.

(3) No Prior Motion Required. A defendant is not required to move for a
judgment of acquittal before the court submits the case to the jury as a
prerequisite for making such a motion after jury discharge.

Fed. R. Crim. P. 29(a) and (c).
In reviewing a Rule 29 post-verdict motion for judgment of acquittal,

a district court must “review the record in the light most favorable to the
prosecution to determine whether any rational trier of fact could have found
proof of guilt beyond a reasonable doubt based on the available
evidence.” United States v. Wolfe, 245 F.3d 257, 262 (3d Cir.2001). The court
is required to “draw all reasonable inferences in favor of the jury's

4
Case 3:18-cr-00223-RDM Document 294 Filed 07/16/20 Page 5 of 27

verdict.” United States v. Anderskow, 88 F.3d 245, 251 (3d Cir.1996). Thus, a
finding of insufficiency should “be confined to cases where the prosecution's
failure is clear.” United States v. Leon, 739 F.2d 885, 891 (3d Cir.1984).

United States v. Smith, 294 F.3d 473, 476-77 (3d Cir. 2002). The Third Circuit has long
advised that, in considering a post-verdict judgment of acquittal, the court “must uphold the
jury's verdict unless no reasonable juror could accept the evidence as sufficient to support
the defendant's guilt beyond a reasonable doubt.” United States v. Fattah, 914 F.3d 112,
183 (3d Cir. 2019) (citing United States v. Coleman, 811 F.2d 804, 807 (3d Cir. 1987)). In
United States v. Tyler, 956 F.3d 116, the Circuit Court elaborated on the well-recognized
standard:

This review is “highly deferential” to the factual findings of the jury, and we
“must be ever vigilant ... not to usurp the role of the jury by weighing credibility
and assigning weight to the evidence, or by substituting [our] judgment for that
of the jury.” United States v. Caraballo-Rodriguez, 726 F.3d 418, 430 (3d Cir.
2013) (en banc) (alteration and omission in original) (quoting United States v.
Brodie, 403 F.3d 123, 133 (3d Cir. 2005)).

Thus, even if the evidence adduced is consistent with multiple
possibilities, our role as a reviewing court is to uphold the jury
verdict ... as long as it passes the bare rationality test. Reversing
the jury's conclusion simply because another inference is
possible—or even equally plausible—is inconsistent with the
proper inquiry for review of sufficiency of the evidence
challenges, which is that [t]he evidence does not need to be
inconsistent with every conclusion save that of guilt if it does
establish a case from which the jury can find the defendant guilty
beyond a reasonable doubt. It is up to the jury—not the district
court judge or our Court—to examine the evidence and draw
inferences. Unless the jury's conclusion is irrational, it must be
upheld.

Id, at 433 (alteration in original) (internal quotation marks and citation omitted).

5
Case 3:18-cr-00223-RDM Document 294 Filed 07/16/20 Page 6 of 27

Tyler, 956 F.3d at 122-23.

Here, Defendant's assertions in support of his Motion for a Judgment of Acquittal do
not specifically address the sufficiency of the evidence. (See Doc. 213 at 1.) However, the
Court will consider whether his single-sentence, bare-bones statements present a basis to
grant his motion.

1. State Court Adjudication

With the statement regarding lack of state court findings of guilt for stolen items such
as guns and vehicles (Doc. 213 at 1), Defendant does not directly challenge the sufficiency
of his convictions on the federal charges related to stolen guns and vehicles, nor does he
present any argument as to either the necessity or relevance of state court findings on the
theft of the guns and vehicles. In Counts 5 and 6 of the Second Superseding Indictment,
Defendant was charged with Interstate Transportation of a Stolen Vehicle in violation of 18
U.S.C. § 2312. (Doc. 47 at 5-6.) In Counts 7 and 8, he was charged with Interstate
Transportation of a Stolen Firearm in violation of 18 U.S.C. § 922().

18 U.S.C. § 2312 provides as follows: “Whoever transports in interstate or foreign
commerce a motor vehicle, vessel, or aircraft, knowing the same to have been stolen, shall
be fined under this title or imprisoned not more than 10 years, or both.” As explained in the
Court's charge to the jury, the Government had to prove beyond a reasonable doubt that the
vehicle was stolen, Defendant transported the vehicle or caused the vehicle to be

transported in interstate commerce, and Defendant knew that the vehicle was stolen when it

6
Case 3:18-cr-00223-RDM Document 294 Filed 07/16/20 Page 7 of 27

was transported in interstate commerce. (Doc. 273 at 22:23-24:4.) The Court also
instructed the jury that “[a] vehicle is stolen if it was taken wrongfully or dishonestly, with
intent to deprive the owner, either permanently or temporarily, of the rights and benefits of
ownership.” (/d. at 23:5-8.)

Given the elements of the offense, clearly no state court finding of guilt is needed to
find a defendant guilty of a violation of 18 U.S.C. § 2312. If Defendant is suggesting that
that the Government did not present sufficient evidence that Defendant stole the vehicles, a
review of the transcript shows otherwise. For example, the Government's summary of
evidence on these counts included video evidence of Defendant wrongfully taking the
vehicles at issue which he did not own. (Doc. 272 at 105:4-106:19.) Further, although
Defendant did not raise an issue of state court findings regarding stolen vehicles in his
Motion for a Judgment of Acquittal made at the close of the presentation of evidence (see
Doc. 272 at 82:17-83:5), the Government reviewed the elements of the 18 U.S.C. § 2312
charges in its response to Defendant's motion, and argued that it had presented evidence to
address each count. (Doc. 272 at 87:1-10.} After hearing argument on the motion which
encompassed all charges in the Second Superseding Indictment, the undersigned stated

| have .. . listened carefully and taken notes every day of the testimony that

ve heard throughout this proceeding from the very beginning. I’m fully aware

of what the various counts of the indictment are and what the elements are that

must be proven, in order to establish those various counts.

Based upon that, . . . the question is whether the evidence is insufficient

to sustain a verdict. Specifically, the rule states|:] “After the Government closes
its evidence or after the close of all evidence, which is the case here, the Court,

7
Case 3:18-cr-00223-RDM Document 294 Filed 07/16/20 Page 8 of 27

on the Defendant’s motion, must enter a Judgment of Acquittal of any offense
for which the evidence is insufficient to sustain a conviction.”

Having carefully reviewed the evidence, in fact, having reviewed it
before this conference, | find there is sufficient evidence for the matter to
proceed to the jury and, therefore, your Motion of Acquittal is denied.

(Doc. 272 at 88:23-89:16.)

These examples from the Trial Transcript show that any implication that there was
insufficient evidence to convict on Counts 5 and 6 absent a state court finding of guilt that
Defendant had stolen the vehicles identified in these counts is without merit. Having found
the evidence sufficient to go the jury at the close of the presentation of evidence based on
consideration of the elements necessary to satisfy each claim, including Counts 5 and 6
related to stolen vehicles, and presented with no reason to make a contrary finding now, the
Court concludes that Defendant's assertion as to stolen vehicles provides no basis to grant
his pending motion.

Defendant's assertion regarding stolen firearms is similarly unavailing. Counts 7 and
8 for Interstate Transportation of a Stolen Firearm charge violations of 18 U.S.C. § 922(i)
which provides that “[i]t shall be unlawful for any person to transport or ship in interstate or
foreign commerce, any stolen firearm or stolen ammunition, knowing or having reasonable
cause to believe that the firearm or ammunition was stolen.” The Court instructed the jury

that the Government had to prove two elements beyond a reasonable doubt for Defendant

to be found guilty of these charges: he knowingly transported a stolen firearm from one
Case 3:18-cr-00223-RDM Document 294 Filed 07/16/20 Page 9 of 27

state to another, and he knew or had reasonable cause to believe that the firearm was
stolen.” (Doc. 273 at 24:6-9.)

Both in response to Defendant's previous Motion for a Judgment of Acquittal made
at trial and in the closing argument, the Government reviewed the evidence as to Counts 7
and 8, including evidence that Defendant stole the guns from his uncle. (Doc. 272 at 87:11-
18.) As with Counts 5 and 6, the Court found the evidence presented with all counts,
including Counts 7 and 8, sufficient to go to the jury and has no reasons to find otherwise
now.
2. Attendance at State Court Hearings

Defendant’s second assertion offered in support of his motion—that he was blocked
from attendance at state court hearings—presents neither a claim of the insufficiency of
evidence presented at trial nor any indication of a tangential relationship between state
court proceedings and federal court proceedings on the charges contained in the Second
Superseding Indictment (Doc. 47). On the contrary, the only reference to a problem with
attendance at state court proceedings contained in the record is found after the jury
rendered its verdict and had been excused: as the Court was about to adjourn the
proceedings, Defendant stated that he had “[ojne thing . . . for the court record” which was
“not specifically about this case, but .. . an ancillary matter.” (Doc. 273 at 61:4-6.)
Defendant proceeded to inform the undersigned that he had had a problem “where the U.S.

Marshals or somebody in the D.O.J.” was not allowing him to attend state court proceedings
Case 3:18-cr-00223-RDM Document 294 Filed 07/16/20 Page 10 of 27

in Schuylkill County and Carbon County “at certain times.” (/d. at 61:13-18.) The Court
then clarified the procedure for attendance at state court proceedings with the Assistant
U.S. Attorney and established that the coordination between state and federal officials
necessary to accomplish attendance would not be impeded from the federal side or by any
scheduled proceedings in federal court which conflicted with upcoming state court
proceedings. (/d. at 61:19-62:14.)

As Defendant recognized in the courtroom, the attendance at state court
proceedings about which he complained was not related to the jury’s verdict in this case.
Thus, the assertion presents no basis to grant his Motion for Judgment of Acquittal.

3. Access to Legal Information

Defendant states he was denied access to important legal information by the FBI,
United States Marshals Service, and Lackawanna County Prison. (Doc. 213 at 1.) He
presents no supporting information or documentation and does not relate the assertion to
any aspect of the Court's consideration of his Rule 29 motion. (/d.) Notwithstanding these
deficiencies, a review of the docket shows that the Court has promptly addressed
Defendant's alleged problems with discovery in this matter. (See, e.g., Docs. 157, 158.)
For example, in response to Defendant’s assertions submitted by letter and docketed on
September 16, 2019, regarding difficulty obtaining various investigatory documents and
information from the Government and the Federal Public Defender’s office, the Court, by

Order of September 16, 2019, ordered both entities to respond to Defendant's allegations

10
Case 3:18-cr-00223-RDM Document 294 Filed 07/16/20 Page 11 of 27

and they timely did so. (Docs. 157, 158, 162, 165.) Following the requisite filings,
Defendant made no further inquiries or requests of the Court concerning the matters raised
in his September 16, 2019, letter before trial commenced on November 18, 2019.

Based on Defendant's conclusory statement and the Court's review of the record,
the Court has no basis to find Defendant's allegation relevant to his pending Motion for a
Judgment of Acquittal.
4. Supporting Brief

In his supporting brief, Defendant alleges that the Government has
“destroyed/planted evidence, with every item of audio/video evidence altered or missing.
No FD-302’s from the vehicle owners, or from DA John Morganelli, have been filed. DA
Morganelli stated to Newsweek that he was not a victim.” (Doc. 244 at 2.)

In its responsive brief, the Government notes that the “FD-302s” referenced by
Defendant are presumably FBI 302 reports which are not required to be filed with the
Court. (Doc. 252 at 12.) The Government asserts generally that the “bald, unsupported
allegation(s]” do not meet the heavy burden that Rule 33 requires for granting a new trial.
(Id.) The Government further contends that “[njothing Christy alleges, even if true, would
have probably produced an acquittal or resulted in a miscarriage of justice.” (/d.)

Appropriately supported allegations of destroyed/planted, altered or missing
evidence (Doc. 244-2) could potentially support a conclusion that a miscarriage of justice

occurred. Thus, while unfiled FD-302s and a Newsweek statement are immaterial to a

14
Case 3:18-cr-00223-RDM Document 294 Filed 07/16/20 Page 12 of 27

finding of guilt, the Court has no basis in this case to question the Government's statement
that Defendant's allegations, if true, would probably not have produced an acquittal or
miscarriage of justice. Defendant provides no details regarding his allegations despite
having been alerted to their deficiency by the Government's brief. Notably, Defendant had
multiple opportunities to reply to the Government's arguments and failed or declined to do
so: he did not file a reply brief and, when offered the opportunity to file a supplemental
brief after he received the trial transcript (Doc. 283), he stated in his June 15, 2020, filing
that he had “no more information to add” (Doc. 286 at 1). Given Defendant's failure to
proffer any evidence in support of assertions contained in his supporting brief, he has not
demonstrated that any allegation contained therein supports his Motion for a Judgment of
Acquittal.

Having reviewed all grounds offered as support for his Motion for a Judgment of
Acquittal (Docs. 213, 244), the Court concludes the motion is properly denied. As is
abundantly clear from the preceding discussion, Defendant presented only conclusory
assertions in his motion and supporting brief. (Id.) As noted above, on notice of the
inadequacies of these filings (Doc. 252) and given the opportunity to expand upon the
reasons proffered in support of his motion (Doc. 283), Defendant chose not to do so (Doc.
286). Thus, Defendant chose to stand on the conclusory assertions which cannot satisfy
his burden of showing he is entitled to a judgement of acquittal. The jury heard the

testimony, saw the exhibits, heard the closing arguments, was advised of the elements of

12
Case 3:18-cr-00223-RDM Document 294 Filed 07/16/20 Page 13 of 27

each offense and the requisite burden of proof, and concluded that the Government had
provided evidence which established beyond a reasonable doubt that Defendant was
guilty of the crimes charged. The Court found the evidence sufficient to go to the jury
when Defendant made his Motion for a Judgment of Acquittal after the presentation of
evidence at trial. As advised by our Circuit Court, this Court “must uphold the jury's verdict
unless no reasonable juror could accept the evidence as sufficient to support the
defendant's guilt beyond a reasonable doubt.” Fattah, 914 F.3d at 182-83. With his
present motion and related filings, Defendant has provided no reason for the Court to alter
its previous determination of the sufficiency of the evidence. For all of these reasons, the
Court must uphold the jury's verdict and deny Defendant’s pending Motion for a Judgment
of Acquittal.
5. Renewal of Prior Motion
Defendant also renews his Motion for a Judgment of Acquittal made after the
presentation of all evidence at trial. (Doc. 213 at 1.) As discussed above, the Court denied
his motion--after reviewing notes of testimony and offense elements, the Court concluded
that there was sufficient evidence for the case to proceed to the jury. (Doc. 272 at 88:23-
89:16.) Also as discussed, with his pending motion, Defendant presents no basis to
reconsider the Court’s previous determination. Therefore, Defendant’s renewal of his prior

motion cannot provide the relief requested.

13
Case 3:18-cr-00223-RDM Document 294 Filed 07/16/20 Page 14 of 27

B. Motion for a New Trial

With the pending motion, Defendant identifies ten reasons (two with subparts) that
he should be granted a new trial. (Doc. 213 at 1-2.) The Government has responded to
each alleged error and concludes that Defendant has presented no basis for a new trial.
(Doc. 252.)

Rule 33 of the Federal Rules of Criminal Procedure provides in pertinent part that
“[ulJpon the defendant's motion, the court may vacate any judgment and grant a new trial if
the interest of justice so requires. If the case was tried without a jury, the court may take
additional testimony and enter a new judgment.” Fed. R. Crim. P. 33(a).

Unlike an insufficiency of the evidence claim, when a district court evaluates a

Rule 33 motion it does not view the evidence favorably to the Government, but

instead exercises its own judgment in assessing the Government's

case.” United States v. Johnson, 302 F.3d 139, 150 (3d Cir.2002). However,

even if a district court believes that the jury verdict is contrary to the weight of

the evidence, it can order a new trial “only if it believes that there is a serious

danger that a miscarriage of justice has occurred—that is, that an innocent

person has been convicted.” /d. (citation and quotation marks omitted)... .

Such motions are not favored and should be “granted sparingly and only in

exceptional cases.” Govt of Virgin Islands v. Derricks, 810 F.2d 50, 55 (3d

Cir.1987) (citations omitted).

United States v. Silveus, 542 F.3d 993, 1004-05 (3d Cir. 2008). “The discretion that federal
trial courts exercise in addressing allegations of juror and prosecutorial misconduct extends
to the determination of whether prejudice has been demonstrated.” United States v. Smith,

139 F. App'x 475, 477 (3d Cir. 2005) (citing United States v. Resko, 3 F.3d 684, 690 (3d

Cir.1993)). Exceptional cases include those in which trial errors “so infected the jury's

14
Case 3:18-cr-00223-RDM Document 294 Filed 07/16/20 Page 15 of 27

deliberations that they had a substantial influence on the outcome of the trial.” United
States v. Thornton, 1 F.3d 149, 156 (3d Cir. 1993) (citation omitted). In this inquiry, the
district court should consider the combined effect of claimed errors. United States v.
Hoffecker, 530 F.3d 137, 168 (3d Cir. 2008).

As with his Motion for a Judgment of Acquittal, Defendant presents bare-bones
assertions with no supporting authority, argument, or citation to the record. (See Doc. 213
at 1-2; Doc. 244 at 2.) Despite the insufficiency of the substance and manner of
presentation, the Court will nonetheless review each reason proffered.

1. Jury Pool and News Interview

Defendant's first reason for a new trial is twofold: the jury pool was tainted by news
reports played on TV at the start of the selection process as admitted by a struck juror, and
the defendant was blocked by the United States Marshals Service for a news interview.
(Doc. 213 at 1.)

a. Jury Pool

With his assertion that the jury pool was tainted by news reports played on TV at the
Start of the jury trial “as admitted by a struck juror,” Defendant does not point to any specific
evidence that an individual who served on the jury was tainted. (Doc. 213 at 1.) The
Government argues that there is no evidence that the jury pool was tainted and the Court

individually inquired of each juror about the juror’s knowledge of the case. (Doc. 252 at 6.)

15
Case 3:18-cr-00223-RDM Document 294 Filed 07/16/20 Page 16 of 27

‘It is fundamental that every litigant who is entitled to trial by jury is entitled to an
impartial jury, free to the furthest extent practicable from extraneous influences that may
subvert the fact-finding process.” Waldorf v. Shuta, 3 F.3d 705, 709 (3d Cir.1993); see also
United States v. Bertoli, 40 F.3d 1384, 1393 (3d Cir. 1994). In United States v. Resko, 3
F.3d 684 (3d Cir. 1993), the Circuit Court noted that

[i]t has long been recognized that when jurors are influenced by the media and

other publicity, or when they engage in communications with third parties, these

extra-record influences pose a substantial threat to the fairness of the criminal

proceeding because the extraneous information completely evades the

safeguards of the judicial process.
Id, at 690. “[VJoir dire’ is the appropriate method for inquiry into possible prejudice or bias
on the part of jurors[--]the procedure used must provide a reasonable assurance for the
discovery of prejudice.” Waldorf, 3 F.3d at 709 (internal quotation and citation omitted).
“[T]he particular method of conducting voir dire is left to the sound discretion of the district
court.” Id. Resko specifically noted that the trial judge has discretion to decide how to deal
with a situation in which there is an allegation related to extraneous influence and the
discretion extends to the determination of whether prejudice has been demonstrated. /d.
(citing Government of V.I. v. Dowling, 814 F.2d 134, 137-38 (3d Cir. 1987): United States v.
Clapps, 732 F.2d 1148, 1152 (3d Cir. 1984)). The district court must “meaningfully . . .
assess the nature and extent of the [alleged impropriety] to ascertain whether there has

been any prejudice to the defendant[].” Bertoli, 40 F.3d at 1394 (citing Resko, 3 F.3d at

690).

16
Case 3:18-cr-00223-RDM Document 294 Filed 07/16/20 Page 17 of 27

Here, the initial question asked of the jury pool was whether “any of you have been
told, heard, read, seen or learned anything about this case from any source whatsoever.”
(Doc. 267 at 7:5-6.) When forty-five prospective jurors responded affirmatively, the Court
explained the individual voir dire process and the need to question prospective jurors
individually to determine whether the Court believed the individual could render a fair and
impartial verdict based only on the evidence presented in the courtroom or whether their
knowledge influenced them in such a way that they could not be deemed to be impartial.
(Doc. 267 at 9:18-10:1.) Some prospective jurors were struck for cause based on a
question of impartiality. (See, e.g., Doc. 267 at 24:24-32:9, 38:25-43:20.) Importantly, the
transcript shows that each prospective juror who responded affirmatively to the initial
question was thoroughly vetted and there is no indication that a partial individual served on
the chosen panel. In other words, the Court meaningfully assessed the nature and extent of
the prospective juror’s exposure to extraneous information and the impact it had on them.
See Bertoli, 40 F.3d at 1394; Resko, 3 F.3d at 690. The Court struck each individual for
whom potential prejudice to the defendant was a concern. /d. Thus, the Court cannot
conclude that Defendant’s claim that the jury pool was tainted provides a basis for a new

trial.

17
Case 3:18-cr-00223-RDM Document 294 Filed 07/16/20 Page 18 of 27

b. Obstruction of First Amendment Rights

Defendant also states that he was blocked by the United States Marshals Service
“for a news interview” which obstructed his First Amendment rights. (Doc. 213 at 1.) This
allegation, taken as true, provides no basis for relief under Rule 33.

2. Harassment by Deputy United States Marshal

Defendant contends that a U.S. Marshal who was a transport officer on a day of trial
harassed him. (Doc. 213 at 1.) The Government responds that Defendant “fails to specify
the nature of the alleged harassment, and does not indicate how the alleged harassment
Caused an unjust verdict or miscarriage of justice in this case. It is an allegation
unsupported by any assertions of facts and circumstances.” (Doc. 252 at 7.)

The Court agrees with the Government's assessment of the claim. Further, as noted
above, Defendant had the opportunity to respond to the Government’s argument and did not
do so. Finally, as with his First Amendment claim, even if behavior which Defendant
considered harassing took place during transport, the assertion, without more, provides no
basis for a new trial.

3. Personal Care

Defendant maintains that he was not allowed proper personal care or the ability to

shave during trial. (Doc. 213 at 1.) The Government discounts this claim for vagueness

and personal observation of his trial appearance, stating that Defendant’s “appearance at

trial was at all times normal and he looked well-groomed.” (Doc. 252 at 7.)

18
Case 3:18-cr-00223-RDM Document 294 Filed 07/16/20 Page 19 of 27

As with Defendant's previously considered allegations, he provides no details in
support of his personal care statement. Further, trial transcripts show that he did not raise
the issue to the Court. The only time there is a reference to shaving in the trial transcript is
when a witness identified Defendant by describing him as “the gentlemen seated at Defense
table on the right-hand side with the shaved head.” (Doc. 268 at 68:24-68:2.) The
undersigned concurs with the Government that Defendant’s appearance at trial did not
exhibit a lack of personal care. Thus, insofar as Defendant seeks to imply that the jury was
prejudiced by his unkempt appearance, no such inference can be drawn from the record or
trial observations.

4. Dental Issue

Defendant states that he was in pain and dental care was refused during trial. (Doc.

231 at 1.) The Government responds that Defendant
does not say when he requested dental care or what kind of dental care he
requested during the trial. He did not complain to the Court during the trial that

he was unable to proceed due to dental pain. There was nothing about his

mannerisms or questions or statements that he made during the trial that

indicated he was experiencing dental pain. Finally, he does not explain how
this alleged dental pain impacted the verdict in this case.
(Doc. 252 at 8.)

For the reasons identified by the Government, the Court concludes that Defendant's

assertion regarding dental care does not provide a reason for a new trial. Defendant had

the opportunity to refute any or all aspects of the Government's argument and did not do so.

The Court has reviewed the trial transcript and confirmed that Defendant did not raise the

19
Case 3:18-cr-00223-RDM Document 294 Filed 07/16/20 Page 20 of 27

issue at trial. Further, nothing about his appearance or demeanor suggested that he was
experiencing any pain, let alone pain which was impeding any aspect of the trial
proceedings.

9. Access to Paperwork

Defendant states that he was not allowed access to legal paperwork while in the
United States Marshals Service holding cell. (Doc. 213 at 1.) The Government responds
that Defendant

fails to identify what legal paperwork he was denied access to, or how that

alleged denial affected the verdict in the case. Christy never complained to the

Court that he was denied access to legal paperwork, and there is no evidence

that his stand-by counsel was refused access to Christy’s legal paperwork or

access to Christy. Christy never asked for additional time to review legal
paperwork.
(Doc. 252 at 8-9.)

The Court concurs with the Government's assessment of this proffered reason for a
new trial. As with Defendant's other assertions, he gives no indication how his lack of
access to paperwork for a limited period of time affected the trial or had a substantial impact
on the outcome of the proceedings. See Thornton, 1 F.3d 149, 156. Thus, Defendant's
statement does not support his claimed entitlement to a new trial.

6. Internet Access
Defendant contends that he was denied internet access to evaluate prospective

jurors and the Government had internet access. (Doc. 213 at 1.) The Government

responds that Defendant never requested access for the stated purpose, nothing prevented

20
Case 3:18-cr-00223-RDM Document 294 Filed 07/16/20 Page 21 of 27

his standby counsel from accessing the internet, and Defendant does not explain how the
alleged denial affected the outcome of the case. (Doc. 252 at 9.)

The Court's review of the record does not show that Defendant requested internet
access to evaluate prospective jurors or complained of his lack of access for this purpose to
the Court. Importantly, although Defendant chose to represent himself in these proceedings
and the Court granted his request to do so on September 3, 2019 (Doc. 153), standby
counsel was appointed on September 4, 2019 (Doc. 155) and was actively engaged in that
capacity through subsequent pretrial and trial proceedings. Therefore, if Defendant lacked
access to the internet to conduct the desired evaluation, he could have called upon standby
counsel to assist him. See McKaskle v. Wiggins, 465 U.S. 168, 183 (1984) (Defendant's
rights to self-representation “are not infringed when standby counsel assists pro se
defendant in overcoming routine procedural or evidentiary obstacles to the completion of
some specific task . . . that the defendant has clearly shown he wishes to complete.’).
Further, having presented no indication of related prejudice, this asserted basis for a new
trial is without merit.

7. Prior Notice of Evidence and Trial Transcripts

Defendant's seventh asserted reason for a new trial is two-fold: the Government did

not give him prior notice of certain items of evidence or copies and Defendant did not have

a trial transcript. (Doc. 213 at 2.)

21
Case 3:18-cr-00223-RDM Document 294 Filed 07/16/20 Page 22 of 27

a. Prior Notice of Evidence

With his conclusory, one-sentence statement, Defendant’ first alleges that the
Government did not give him prior notice “of certain items of evidence or copies.” (/d.) The
Government responds that Defendant “does not specify what ‘items’ he or standby counsel
were not notified about. Such bald, unsupported allegations are insufficient to support a
motion for a new trial.” (Doc. 252 at 9.)

Insofar as Defendant seeks to imply that the Government violated its obligations
under Brady v. Maryland, 373 U.S. 83 (1963), by withholding evidence which was favorable
to him and material to his guilt, i.e., evidence which the Government had a duty to disclose,
id.; Smith v. Cain, 565 U.S. 73, 75 (2012), he has not satisfied any prerequisite to making
out such a claim and it is his burden to do so, United States v. Pelullo, 399 F.3d 197, 209
(3d Cir. 2005). As stated recently in United States v. Lacerda, 958 F.3d 196 (3d Cir. 2020),

there are three prerequisites to a Brady violation: (1) the government must

have failed to disclose evidence; (2) that evidence must have been favorable

to the defendant; and (3) that evidence must have been material. Evidence is

“material” only if there is a reasonable probability that its disclosure would have

led to a different outcome at trial, and so undermines confidence in the

verdict. Turner v. United States, —— U.S. —, 137 S. Ct. 1885, 1893, 198

L.Ed.2d 443 (2017).

958 F.3d at 218-19.
Under this standard, even if the Government failed to disclose “certain items of

evidence” (Doc. 213 at 2), the evidence must have been favorable to Defendant and it must

have been material. 958 F.3d at 218. Thus, Defendant's conclusory statement does not

22
Case 3:18-cr-00223-RDM Document 294 Filed 07/16/20 Page 23 of 27

show that he is entitled to a new trial based on lack of prior notice of certain evidence: it is
far too vague to make out a claim that the Government suppressed evidence and even
farther from making the requisite showing that the lack of notice or copies affected the
verdict. Thornton, 1 F.3d at 156.

b, Lack of Transcript

Any impediment related to the lack of a transcript has been remedied. On February
10, 2020, Defendant filed a “Motion for Production of Transcripts at Government's Expense”
(Doc. 229), requesting a transcript of his criminal trial. Defendant's motion asserted that the
transcript was necessary as he was “preparing a sentencing memorandum as well as
arguments that he would like to present to the Court in a renewed motion for judgment of
acquittal.” (/d.) The Court granted this motion (Doc. 248) and, on April 20, 2020, the official
trial transcript was filed of record.

On June 5, 2020, Defendant's standby counsel informed the Court that he had hand-
delivered a copy of the entire trial transcript to Defendant (Doc. 282). On the same day, in
order to afford Defendant “every benefit, and in light of Defendant's request for the trial
transcript, in part to support arguments in support of his motion for judgment of
acquittal/new trial,” the Court allowed Defendant until June 19, 2020, to file a supplemental
brief in support of his Motion for a Judgment of Acquittal/Motion for a New Trial and allowed
the Government fourteen days to file a supplemental response. (Doc. 283.) On June 15,

2020, Defendant informed the Court that he declined to file a supplemental brief, stating that

23
Case 3:18-cr-00223-RDM Document 294 Filed 07/16/20 Page 24 of 27

he had read the trial transcript in full and had “no more new information to add.” (Doc. 286
at 1.) Thus, any prejudice which possibly could have been related to the claimed lack of
access to the trial transcript was remedied and this claimed reason for a new trial is without
merit.

8. Witness Testimony

Defendant states that the Government never called a Pennsylvania State Police
Computer Crimes Unit Trooper to testify. (Doc. 213 at 2.) The Government responds that

[t]his allegation appears to challenge the sufficiency of evidence because the

government did not call a Pennsylvania State Police Computer Crimes Trooper

to testify at trial. Christy does not explain or specify how the absence of such

testimony affected the verdict in the case, or even what such trooper would

have testified about.

(Doc. 252 at 10.)

The Court concurs with the Government that Defendant's statement concerning
witness testimony provides no basis for a new trial. While the Government had an
obligation to disclose evidence that was favorable to Defendant and material to his guilt,
Brady v. Maryland, 373 U.S. 83; Smith v. Cain, 565 U.S. at 75, the Government was under
no obligation to call witnesses whom Defendant wanted to testify. If Defendant wanted a
Pennsylvania State Police Computer Crimes Unit Trooper to testify, it was up to him (with
the assistance of standby counsel if desired) to secure the witness’s attendance at trial.

Thus, even assuming that a Pennsylvania State Police Computer Crimes Unit Trooper

would have provided testimony favorable to Defendant, Defendant's own failure to secure

24
Case 3:18-cr-00223-RDM Document 294 Filed 07/16/20 Page 25 of 27

the witness forecloses a finding of trial error related to the lack of testimony because any
prejudice is attributable to Defendant himself. The Court’s Rule 33 inquiry is concerned with
whether Defendant has demonstrated the requisite prejudice based on prosecutorial
misconduct. Smith, 139 F. App'x at 477; Resko, 3 F.3d at 690. There being no such
demonstration of error here, the claimed error regarding witness testimony could not be
found relevant to the outcome of the trial or a miscarriage of justice. See, e.g., Silveus, 542
F.3d at 1004-05.

9. Subpoena

Defendant next asserts that the Court denied him the ability to subpoena
Pennsylvania State Police Trooper Watkins. (Doc. 213 at 2.) The Government responds
that it is not aware that the Court denied Defendant the ability to subpoena any witness and
recalls the Court informing Defendant he could subpoena any witnesses he wanted. (Doc.
252 at 10.) The Government also avers that Defendant “does not state what Trooper
Watkins would have testified about, or how such testimony would have been relevant to his
defense and could have affected the verdict in this case.” (/d.)

The Court concludes that Defendant provides no evidence that he moved to
subpoena Trooper Watkins. Moreover, the trial transcript from November 25, 2019, reflects
that the undersigned specifically told Defendant “if you want to subpoena Mr. Watkins and
bring him in, I'll allow you to do that.” (Doc. 272 at 26:21-22.) On the same day,

Defendant's answer to a question posed by the AUSA upon cross-examination included a

29
Case 3:18-cr-00223-RDM Document 294 Filed 07/16/20 Page 26 of 27

reference to a subpoena of Trooper Watkins: “It seems that what you have on your brain is
that you cannot admit the fact that phone records were altered in this case and that you
refused to subpoena Trooper Watkins in this case.” (Doc. 272 at 67:1-4.) Because the
record shows that the Court did not deny him the ability to subpoena Trooper Watkins and
his complaint at trial was that the Government had not subpoenaed Trooper Watkins, his
contention is without merit and immaterial to his motion.
10. Limitation of the Defense
Defendant states that the Court “denied the defendant ability to offer evidence on
behalf of his defense, including but not limited to evidence to impeach witnesses, and prove
that DA John Morganelli was not a ‘victim’ in the case, and that defendant's statements
were not threats.” (Doc. 213 at 2.) The Government responds that Defendant
does not identify the alleged impeachment evidence, which witnesses such
evidence would have impeached, how such evidence would prove that D.A.
Morganelli was not a victim and his statements were not threats. Moreover, the
Supreme Court and the Third Circuit Court have held that an allegation that
evidence exists that would impeach a government witness does not justify the
granting of a new trial under Rule 33 . See Mesarosh v. United States, 352 U.S.
1, 9 (1956); United States v. Norman, No. CRIM.A. 06-377-4, 2011 WL
5022828, at *2 (E.D. Pa. Oct. 18, 2011), affd, 458 F. App'x 105 (3d Cir. 2012)
(not precedential); United States v. Saada, 212 F.3d 210, 216 (3d Cir.2000).
(Doc. 252 at 11.)
The Court agrees that, once again, Defendant's lack of specificity renders his

allegations inadequate to support his claimed entitlement to a new trial. He does not show

how evidence he wanted to offer would have had “a substantial influence on the outcome of

26
Case 3:18-cr-00223-RDM Document 294 Filed 07/16/20 Page 27 of 27

the trial,” Thornton, 1 F.3d at 156, or how the lack of evidence caused a miscarriage of
justice. Silveus, 542 F.3d at 1004-05.

In sum, taking Defendant's numerous reasons proffered as support for his Motion for
a New Trial either individually or in combination, he has not provided the Court with any
basis to “believe[] that there is a serious danger that a miscarriage of justice has occurred—
that is, that an innocent person has been convicted.” Silveus, 542 F.3d at 1004-05 (3d Cir.
2008). As with his Motion for a Judgment of Acquittal, Defendant had the opportunity to
provide additional support for the assertions originally proffered, and he declined to do so.
(See Does. 283, 286). Thus, his Motion for a New Trial will be denied.*

Ill. CONCLUSION

For the reasons discussed above, Defendant's Motion for a Judgment of

Acquittal/Motion for New Trial (Doc. 213) will be denied. A separate Order will be filed

simultaneously with this Memorandum Opinion.

  

 

Robert'D. Mariani —’
United States District Judge

 

' Defendant does not request a hearing on his pending motion and he did not refute the
Government's assertion that a hearing is not necessary (Doc. 252) though he had ample opportunity to do
so (see Docs. 383, 386). Based on the parties’ arguments, the Court's review of the record, and relevant
authority, the Court concludes that a hearing is not necessary to determine the disposition of Defendant's
motion.

27
